Exhibit 10D
VF CORPORATION
AWARD CERTIFICATE
Performance-Based Restricted Stock Units (“PRSUs”) for
Three-Year Performance Cycle ___-___ under the
Mid-Term Incentive Plan
Target PRSUs Awarded:                     
To:                      (“Participant”)
I am pleased to advise you that you have been awarded the opportunity to earn
from 0% to 200% of the number of Performance-Based Restricted Stock Units set
forth above under VF Corporation’s Mid-Term Incentive Plan for the Performance
Cycle commencing at the beginning of fiscal ______ and ending on the final day
of VF Corporation’s ______ fiscal year under the terms and conditions set forth
in the attached Appendix. The actual number of shares of VF Common Stock that
you may receive at the end of the Performance Cycle will depend, among other
things as described in the Appendix, on the level of achievement over the
Performance Cycle of specified performance goals set by the Compensation
Committee of the VF Board of Directors.

            VF CORPORATION
      By:           Eric C. Wiseman        Chairman, President and Chief
Executive Officer     

Dated:                     

1



--------------------------------------------------------------------------------



 



VF CORPORATION
APPENDIX TO
PRSUs AWARD CERTIFICATE
Terms and Conditions Relating to
Performance-Based Restricted Stock Units (“PRSUs”)

1.   Opportunity to Earn PRSUs.

          Participant has been designated as having the opportunity to earn
Performance-Based Restricted Stock Units (“PRSUs”) under VF Corporation’s (the
“Company’s”) Mid-Term Incentive Plan, as amended (the “Mid-Term Plan”) for the
three-year Performance Cycle specified in the Award Certificate (the
“Performance Cycle”). Subject to the terms and conditions of the Mid-Term Plan
and this Agreement, Participant will have the opportunity to earn from 0% to
200% of the targeted number of PRSUs (the “Target PRSUs”) for the Performance
Cycle. The number of Target PRSUs shall be number set forth on the Award
Certificate plus additional PRSUs resulting from Dividend Equivalents and
adjustments, as specified in Section 3(c).

2.   Incorporation of Plans by Reference; Certain Restrictions.

          (a) PRSUs which may be earned by the Participant represent Stock Units
under the Company’s Mid-Term Plan and 1996 Stock Compensation Plan, as amended
(the “1996 Plan”), copies of which have been made available to Participant. All
of the terms, conditions, and other provisions of the Mid-Term Plan and the 1996
Plan (together, the “Plans”) are hereby incorporated by reference into this
document. Capitalized terms used in this document but not defined herein shall
have the same meanings as in the Mid-Term Plan. If there is any conflict between
the provisions of this document and the provisions of the Plans, the provisions
of the Plans shall govern.
          (b) Until PRSUs have become earned in accordance with Section 4, PRSUs
shall be subject to a risk of forfeiture as provided in the Plans and this
document. Until such time as the PRSUs have become settled by delivery of shares
in accordance with Section 6, PRSUs will be nontransferable, as provided in the
Plans and Section 3(d). Participant is subject to the VF Code of Business
Conduct and related policies on insider trading restricting Participant’s
ability to sell shares of the Company’s Common Stock received in settlement of
PRSUs, which may include “blackout” periods during which Participant may not
engage in such sales.

3.   General Terms of PRSUs.

          (a) Each PRSU represents a conditional right of the Participant to
receive, and a conditional obligation of the Company to deliver, one share of
the Company’s Common Stock, at the times specified hereunder and subject to the
terms and conditions of the Mid-Term Plan and this document.
          (b) Not later than March 15 following the end of a given Performance
Cycle, the Committee will make a final determination of the extent to which the
performance goals for that Performance Cycle were achieved and the number of
PRSUs earned for that Performance Cycle. The date at which the Committee makes
such final determination will be the “Determination Date” for such Performance
Cycle.
          (c) An account will be maintained for Participant for purposes of the
Mid-Term Plan, to which the initial number of Target PRSUs for each Performance
Cycle shall be credited. Dividend Equivalents will be credited on the Target
PRSUs in accordance with Section 7(b) of the Mid-Term Plan. The Committee may
vary the manner and terms of crediting Dividend Equivalents during the
Performance Cycle, for administrative convenience or any other reason, provided
that the Committee determines that any alternative manner and terms

2



--------------------------------------------------------------------------------



 



result in equitable treatment of Participant. The number of Target PRSUs and the
terms of PRSUs will be subject to adjustment upon the occurrence of certain
extraordinary corporate events specified in Section 7(b) of the Mid-Term Plan
and otherwise in accordance with Section 6(b) of the Mid-Term Plan, such
adjustments to be made by the Committee in order to prevent dilution or
enlargement of Participant’s opportunity to earn incentive compensation under
this Agreement. Thus, the percentage of Target PRSUs earned under Section 4 will
include the additional PRSUs resulting from the crediting of Dividend
Equivalents.
          (d) PRSUs are non-transferable to the extent specified in Section 9(h)
of the Mid-Term Plan.

4.   Earning of PRSUs.

          (a) PRSUs for the Performance Cycle will be earned in accordance with
Sections 6(a) and 6(c) of the Mid-Term Plan as follows:
               (i) If Participant has been designated a “Covered Employee” for
the Performance Cycle, a required condition in order for Participant to earn
PRSUs for the Performance Cycle will be that the “Pre-Set Goal” has been
achieved (in addition to achievement of the Challenge Goal, as specified below).
The Pre-Set Goal will be achieved if the Company’s aggregate earnings per share
(diluted) for the three fiscal years in the Performance Cycle, excluding the
effects of extraordinary and non-recurring items and changes in accounting
principles, shall be positive. For purposes of compliance with requirements of
Code Section 162(m), so that PRSUs earned by Participant shall qualify as
performance-based compensation, the achievement of the Pre-Set Goal shall be a
condition that qualifies Participant to earn the maximum number of PRSUs, with
any reduction from such maximum based on the level of achievement of the
Challenge Goal or as a result of any exercise of the discretion of the Committee
to constitute an exercise of negative discretion for purposes of Section 162(m).
               (ii) If Participant has not been designated a “Covered Employee”
for the Performance Cycle, the applicable performance goal for Participant shall
be the Challenge Goal specified below.
               (iii) The Challenge Goal set forth herein must be achieved at the
levels specified herein in order for PRSUs to be earned for the Performance
Cycle. The Challenge Goal shall be the average, over the three fiscal years in
the Performance Cycle, of the levels of achievement of the Executive Incentive
Compensation Plan (the “EIC Plan”) goal set by the Committee for each of the
fiscal years in the Performance Cycle. For this purpose, the designation of
target performance, which shall result in the earning of the Target PRSUs, and
threshold and maximum performance, shall be the average of the target, threshold
and maximum levels, respectively, specified by the Committee under the EIC Plan
for the three fiscal years in the Performance Cycle. Performance and the
percentage of Target PRSUs earned will be interpolated, if the performance
achieved is between threshold and target or between target and maximum. The
Committee retains complete discretion in setting the EIC Plan goals and related
terms which are incorporated into this Challenge Goal; the setting of such EIC
Plan goals and related terms may occur at any time during the Performance Cycle
(subject to applicable provisions of the EIC Plan). In addition, if in the
second or third year of the Performance Cycle the EIC Plan performance objective
is based on business criteria different from those used in the prior year, or
otherwise departs from the format that corresponds to the Plans and this
Agreement, the Committee may specify a different Challenge Goal.
          (b) At the Determination Date, at which time the Committee will have
determined whether and the extent to which the Performance Goals specified in
this Section 4 have been achieved and made other determinations authorized
hereunder, any PRSUs that are determined to have not been earned shall cease to
be earnable and shall be cancelled.

3



--------------------------------------------------------------------------------



 



5.   Effect of Termination of Employment.

          Upon Participant’s Termination of Employment prior to the end of a
given Performance Cycle, the Participant’s unearned PRSUs relating to that
Performance Cycle shall cease to be earnable and shall be cancelled, except to
the extent provided in Section 8 of the Mid-Term Plan (which provides for
settlement of a specified portion of the PRSUs in certain cases of death,
disability, Retirement, termination by the Company not for Cause, and certain
other circumstances, including certain terminations following a Change in
Control).

6.   Settlement of PRSUs.

          (a) PRSUs that are earned will be settled by delivery of one share of
Common Stock for each PRSU. Such settlement will occur as of the Determination
Date, with delivery of shares to take place as promptly as practicable
thereafter (and in no event more than 60 days thereafter), in accordance with
Section 9 of the Mid-Term Plan. Participant may not elect to defer receipt of
Common Stock issuable in settlement of PRSUs.
          (b) Whenever Common Stock is to be delivered hereunder, the Company
shall deliver to the Participant or the Participant’s Beneficiary one or more
certificates representing the shares of Common Stock, registered in the name of
the Participant, the Beneficiary, or in such other form of registration as
instructed by the Participant, except that the Committee may provide for
alternative methods of delivery for administrative convenience. The obligation
of the Company to deliver Common Stock hereunder is conditioned upon compliance
by the Participant and by the Company with all applicable federal and state
securities and other laws and regulations.

7.   Tax Withholding.

          In furtherance of the tax withholding obligations imposed under
Section 9(g) of the Mid-Term Plan, the Company shall withhold from the shares
deliverable in settlement of PRSUs the number of shares having an aggregate Fair
Market Value equal to the mandatory Federal and state withholding requirements,
including FICA, but rounded down to the nearest whole share, unless Participant
has made other arrangements approved by the Human Resources Department in
advance of settlement to make payment of such withholding amounts.

8.   Binding Effect; Integration.

          The terms and conditions set forth in this document shall be binding
upon the heirs, executors, administrators and successors of the parties. The
Award Certificate, this document, and the Mid-Term Plan constitutes the entire
agreement between the parties with respect to the PRSUs and supersedes any prior
agreements or documents with respect thereto. No amendment, alteration,
suspension, discontinuation or termination of this document which may impose any
additional obligation upon the Company or materially impair the rights of the
Participant with respect to the PRSUs shall be valid unless in each instance
such amendment, alteration, suspension, discontinuation or termination is
expressed in a written instrument duly executed in the name and on behalf of the
Company and, if Participant’s rights are materially impaired thereby, by
Participant.

9.   PRSUs subject to Forfeiture Policy for Equity and Incentive Awards in the
Event of Restatement of Financial Results.

          The PRSUs subject to this Award Certificate are subject to the
Company’s Forfeiture Policy for Equity and Incentive Awards in the Event of
Restatement of Financial Results as in effect at the date of this Award
Certificate. Such Policy imposes conditions that may result in forfeiture of
such PRSUs or the proceeds to you resulting from such PRSUs (a so-called
“clawback”) in certain circumstances if the Company’s financial statements are
required to be restated as a result of misconduct.

4